Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-1998

United States v. Electrodyne Sys Corp
Precedential or Non-Precedential:

Docket 97-5366




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Electrodyne Sys Corp" (1998). 1998 Decisions. Paper 233.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/233


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT




                          No. 97-5366
                USA v. Electrodyne Systems Corp.


    The following modifications have been made to the Court's
opinion issued on June 10, 1998 in the above-entitled appeal and
will appear as part of the final version of the opinion:



    Page 252 (147 F.3d 250) Making a False Statement During Plea
"Allocation" should be "Allocution"




                                           /s/ P. Douglas Sisk,
                                                     Clerk




September 23, 1998